DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 29JUN2022.  These drawings are acceptable.

Specification
The amendments to the specification have been entered.

Allowable Subject Matter


Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record describes PASID architectural registers
(SANKARAN, e.g., ¶0745, PASID MSR) obtaining command data from a first location in
response to a first instruction (SANKARAN, e.g.,¶0739, read command from source
address), obtaining PASID MSR (i.e., handle) data from command data (SANKARAN,
e.g., ¶0739, PASID MSR [19:0]), accessing a first entry of a PASID table using pointers
and other information to identify tables (KUMAR, e.g., Fig 3 & 5A; ¶0049, access PASID
table), inserting a PASID value into the command data (KUMAR, e.g., ¶0050, replace
ASID), and sending the modified information to a destination (KUMAR, e.g., Fig
5A;¶0058, submit modified descriptor).	Therefore, the primary reason for the allowance of claims 1-10 in this case, is the insertion of a PASID value, derived from at least a PASID table handle , in combination with the other elements recited, which is not found or fairly obviated in the prior art of record. With respect to Claim 11, the prior art fails to disclose extracting a PASID table handle from command data and inserting a PASID value (obtained using the extracted PASID table handle) into the command data and sending the command data having the inserted PASID value, in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137